Citation Nr: 1124807	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  03-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for facial scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975, January 1977 to December 1980, and May 1981 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. During the pendency of the appeal, in an October 2010 rating decision, the RO assigned an increased evaluation of 10 percent effective January 4, 2007 for the Veteran's facial scars  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the Veteran's wrist scar claim, the Board observes that service connection was granted in a January 2008 rating decision and the Veteran filed a notice of disagreement in February 2008.  A statement of the case was issued in August 2010; however the Veteran did not perfect his appeal by filing a VA Form 9.  As such, the only issue before the Board is entitlement to an initial rating in excess of 10 percent for facial scars.  See 38 C.F.R. § 20.202 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO granted service connection for facial scars in a January 2008 rating decision.  The Veteran then submitted a timely notice of disagreement (NOD) in February 2008, indicating he wanted a higher initial rating.  See 38 C.F.R. § 20.305 (2010).  The RO increased the Veteran's disability rating to 10 percent in an October 2010 rating decision.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case for the issue of entitlement to an initial rating in excess of 10 percent for facial scars.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

